Citation Nr: 1739118	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-25 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an effective earlier than February 22, 2011 for the grant of a 70 percent disability evaluation for status-post traumatic brain injury with mixed post-traumatic head disorder. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from July 2001 to May 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over this matter was subsequently transferred to the RO located in Roanoke, Virginia.  

The Veteran testified at the Board headquarters located in Washington, D.C., before the undersigned Veterans Law Judge (VLJ) in April 2017.  A transcript of the hearing is of record.  

The matter of entitlement to an effective date prior to February 22, 2011 for the grant of a total disability rating based upon individual unemployability (TDIU) was raised by the Veteran during the April 2017 hearing, but it has not been addressed by the Agency of Original Jurisdiction (AOJ).  While a claim for TDIU can be inferred as part of the original claim for a higher rating in certain circumstances, see Rice v. Shinseki, 22 Vet. App. 447 (2009), the present matter does not include any assertions by the Veteran that he is entitled to a higher rating for any of his service-connected disabilities, and instead is concerned solely with the contention that the currently assigned ratings should have been granted earlier than February 22, 2011.  Therefore, in the factual and legal circumstances of this case, the Board declines to take jurisdiction over a TDIU claim, and the issue is referred to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the April 2017 hearing, the Veteran asserted that there was CUE in the December 2008 rating decision which continued the assignment of a noncompensable rating for the grant of service connection for status post traumatic brain injury with mixed post-traumatic head disorder including migraine headaches.  Specifically, he contended that the RO should have assigned the 70 percent rating he currently had for status-post traumatic brain injury effective June 1, 2008, the effective date of the original grant of service connection.  In the alternative, the Veteran argued that the RO erred in the December 2008 decision as it failed to separate the rating for his migraine headache condition from the rating for hi status-post traumatic brain injury condition.  The Board also takes notice of the prior July 2013 hearing at the Roanoke RO before a decision review officer (DRO), in which the Veteran detailed his argument in support of his claim of CUE in the December 2008 rating decision.  Essentially, the Veteran contended that the regulations pursuant to which the RO later determined that the status-post traumatic brain injury with mixed post-traumatic head disorder warranted a 70 percent rating and that a separate 50 percent rating for the migraine headache condition was also warranted became effective October 23, 2008, at a point when his original claim of service connection was pending.  Therefore, the Veteran asserted, the RO should have applied the new regulations to his pending claim as it plainly would have resulted in a higher award. 

A litigant alleging CUE is not pursuing a claim for benefits but is instead collaterally attacking a final decision.  Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001).  Therefore, a CUE claim is a separate issue warranting its own rating decision.  As the RO has not adjudicated the issue of CUE in the December 2008 rating decision, the claim of CUE must be remanded for the RO to first adjudicate it and then allow the appeal to proceed in the normal course.  Thus, on remand, the foregoing must be addressed.

A decision on the issue of entitlement to an earlier effective date of the award of a 70 percent disability rating for status-post traumatic brain injury with mixed post-traumatic head disorder is deferred pending resolution of the Veteran's CUE claim as such claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the CUE matter raised by the Veteran concerning the continuance of the assignment of a noncompensable rating for the grant of service connection for status post traumatic brain injury with mixed post-traumatic head disorder including migraine headaches in the December 2008 rating decision. 

2. Thereafter, readjudicate the issue of entitlement to an earlier effective date for the award of a 70 percent disability rating for status-post traumatic brain injury with mixed post-traumatic head disorder. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




